ORDER DISMISSING APPEALThis is a pro se appeal from an order denying a motion for new trial and order regarding a motion to retax costs. Eighth Judicial District Court, Clark County; Jerry A. Wiese, Judge.This appeal was docketed in this court on August 3, 2018. Counsel for appellant's motion to withdraw was granted on January 24, 2019, and this court directed appellant to retain new counsel or to inform this court that she intended to proceed in pro se. Appellant failed to respond; accordingly, on March 26, 2019, this court entered an order reinstating the briefing schedule, and directing appellant to file her opening brief or informal brief for pro se parties within 30 days. Appellant failed to respond and failed to file the opening brief, and on June 4, 2019, this court entered another order directing appellant to file the opening brief within 14 days. This court's orders further cautioned appellant that failure to respond timely could result in the dismissal of this appeal as abandoned. Pursuant to the order, the brief was due by June 18, 2019. To date appellant has failed to file the opening brief or otherwise communicate with this court. Accordingly, this court concludes that appellant has abandoned this appeal, andORDERS this appeal DISMISSED.